 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASE NO. 1:20-cv-02608-
JGK

 

YURY MOSHA, RUSSIAN AMERICA INC.,

Plaintiffs,
Civil Action

V.
FACEBOOK, INC., INTERNET CORPORATION
FOR ASSIGNED NAMES AND NUMBERS

ele
$

(ICANN), DYNADOT LLC, NAME.COM INC.,
NAME.COM LLC, NAMECHEAP, INC., ae
NAMESILO, LLC, GRANSY S.R.O., HOSTING o =
UKRAINE LLC, GODADDY.COM, INC., PDR nm B
LTD. d/b/a PUBLICDOMAINREGISTRY.COM, ~~
REG.RU LLC, SIM-NETWORKS CIS, HETZNER SS
ONLINE GMBH, CLOUDFLARE, INC., VARITI 2 a
o

INTERNATIONAL GMBH, HOSTING
TECHNOLOGY LTD.,
Defendants.

RESPONSE TO DEFENDANT FACEBOOK'S MOTION TO DISMISS

 

TABLE OF CONTENTS

TABLE OF AUTHORITIES
INTRODUCTION
FACTUAL BACKGROUND
LEGAL STANDARDS

ARGUMENT

L AS A CORPORATION, PLAINTIFF RUSSIAN AMERICA CANNOT
RETAIN A LAWYER, IT SHOULD BE ALLOWED TO PROCEED PRO

1
 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 2 of 11

SE

I. PLAINTIFFS CLAIMS FALL WITHIN THE EXCEPTION TO THE CDA
PROTECTION

ub = SINCE THE LAST PUBLICATION THE TIME FOR THE PURPOSES
OF THE STATUTE OF LIMITATION MAY NOT HAVE RUN AND
THE PLAINTIFF'S CMAILS ARE NOT TIME BARRED

IV. CONCLUSION 10
TABLE OF AUTHORITIES
Cases

Ashcroft v. Iqbal, 556 U.S. 662

100) 3
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)... 00... ccc e eet eee teen eng tee vee 5

Sonnier v. State Farm Mutual Auto. Ins. Co,, 509 F.3d 673, 675 (5th Cir. 2007)... ....0......0.,..005 5
Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004),,..... 3

Spivey v. Robertson, 197 F.3d 772, 774 (Sth Cir, 1999), cert. denied, 530 U.S, 1229 (2000).........5

Baker v. Putnal, 75 F.3d 190, 196 (Sth Cir. 1996)... ccc ccc een pe t eee t eterna sees 5
Collins v, Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (Sth Cir. 2000)............0.00020 ee 6
Great Plains Trust Co. v. Morgan Stanley Dean Witter, 313 F.3d 305, 312 (Sth Cir. 2002)............ 6
United States ex rel. Riley v. St. Luke's Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004).......... 6
Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir, 1977)... 0... cccce cece nce ce ecto eevee eee nenens 6
Doe v. Hillsboro Indep. Sch. Dist., 81 F.3d 1395, 1401 (Sth Cir. 1996)... cence cere ee ceca ees 6
Adams, 556 F.2d at 293... ceccccce nec ee tenet eee pened centr tes Liebe neat tect ese te nett ne ee cn ee 6
Pecarsky v. Galaxiworld.com Ltd. 249 F.3d 167 (2d Cir. 2001), 2.00.00 ecee cece ne ee nee rere teenies 7
Gregoire v. G.P, Putnam's Sons, 298 N.Y. 119 (1948)... cccceett cree cee eect e eee aetna eeeg een es ee eaays

 

 

 
 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 3 of 11

Firth v. State, 775 N.E.2d 463, 466 (N.Y. 2002)... 0c eee cece ete e erent rece e inate ea ees 9

Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 124 (2d Cir, 2014) oo cccccc ce ceccsv see cee eevee vee nee need
Statutes
47 U.S.C. § 230(D(2) 6
Rules
CPLR § 215(3) : | 9

Fed.R.Civ.P.120)(6) 3

INTRODUCTION
Plaintiffs respectfully request that the Court deny Defendant*s Motion to Dismiss their
Original Complaint under Fed. R. Civ. P. 12(b)(6).

The complaint states a claim for declaratory and injunctive relief and monetary
damages under New York Defamation Law. Plaintiffs respectfully oppose defendant's
motion to dismiss for the following reasons:

1. The defendant's motion that this Court dismiss the Complaint should be denied
because as a corporation plaintiff Russian America cannot retail a lawyer, it
should be allowed to proceed pro se.

2. Plaintiffs’ claims fall within the exception to the CDA protection.

3. Since the last publication the time for the purposes of the Statute of
Limitation may not have run and the plaintiffs’ claims are not time-barred.

FACTUAL BACKGROUND

 
 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 4 of 11

Plaintiffs brought this action against the defendant Facebook action for
declaratory and injunctive relief and monetary damages under New York Defamation
Law.

Plaintiffs informed the Defendant that some allegations in the article in question
were not truthful and were distributed with a sole intention to disparage Plaintiffs and
destroy their business.

The content of libelous article could be read from the following link:

hitps://m.facebook,com/pennalink.php?story foid=1365130136951785&id=122411900
4386233 , which is currently not available.

Plaintiffs originally filed this lawsuit in the Supreme Court of New York, New
York County on February 20, 2020, naming 17 different defendants. Defendant
GoDaddy.com, Inc. removed the Complaint to this Court.

Plaintiffs notified Facebook about libelous allegations on its platform and
provided evidence to corroborate their request, however the defendant failed to take any
actions.

The article which used to be accessible from said link referred plaintiff as “an
international swindler and cheater” amongst other misleading allegations.

Since the plaintiffs are in the business of logistics, visa services, and delivery of
goods to and from the United States, their business rests heavily on their online

reputation, which was compromised by the article posted on the defendant's platform.

 
 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 5 of 11

To restore the justice plaintiffs sought monetary damages as well as a permanent

injunction requiring Facebook to remove the Post.

LEGAL STANDARDS

When the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged the
plausibility standard is not akin to a ‘probability requirement,’ but it asks for more
than a sheer possibility that a defendant has acted unlawfully. Ashcroft v. Iqbal,
556 US. 662, 678 (2009),

While a complaint need not contain detailed factual allegations, it must set
forth “more than labels and conclusions, and a formulaic recitation of the elements
of a cause of action will not do. Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007).

The “factual allegations of a complaint must be enough to raise a right to relief
above the speculative level . . . on the assumption that all the allegations in
the complaint are true (even if doubtful in fact)." Jd.

In reviewing a Rule 12(b)(6) motion, the court must accept all well-
pleaded. facts in the complaint as true and view them in the light most favorable to
the plaintiff. Sonnier v. State Farm Mutual Auto. Ins. Co., 509 F.3d 673, 675 (Sth

Cir. 2007) ; Martin K. Eby Constr. Co. y. Dallas Area Rapid Transit, 369 F.3d

 
 

 

Case 1:20-cv-02608-JGK Document 42 . Filed 10/27/20 Page 6 of 11

464, 467 (5th Cir. 2004) ; Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).

In ruling on such a motion, the court cannot look beyond the pleadings. Id.;
Spivey v. Robertson, 197 F.3d 772, 774 (Sth Cir. 1999), cert. denied, 530 U.S.
1229 (2000).

The pleadings include the complaint and any documents attached to it. Collins v.
Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).

The ultimate question in a Rule 12(b)(6) motion is whether

the complaint states a valid claim when it is viewed in the light most favorable to
the plaintiff, Great Plains Trust Co. v. Morgan Stanley Dean Witter, 313 F.3d
305, 312 (5th Cir. 2002),
The court does not evaluate the plaintiff's likelihood of success; instead, it only
determines whether the plaintiff has pleaded a legally cognizable claim. United
States ex rel. Riley v. St. Luke's Episcopal Hosp. 355 F.3d 370, 376 (Sth Cir.
2004).

When a court deals with a Rule 12(b)(6) motion, its task is to test the
sufficiency of the allegations contained in the pleadings to determine whether they
are adequate enough to state a claim upon which relief can be granted.

Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir. 1977); Doe v. Hillsboro
Indep. Sch. Dist. 81 F.3d 1395, 1401 (3th Cir. 1996), rev'd on other grounds, 113

F.3d 1412 (Sth Cir. 1997) fen banc).
 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 7 of 11

Accordingly, deniai of a 12(b)(6) motion has no bearing on whether a plaintiff
ultimately establishes the necessary proof to prevail on a claim that withstands a

12(b)(6) challenge. Adams, 556 F.2d at 293.

ARGUMENT
L AS A CORPORATION, PLAINTIFF RUSSIAN AMERICA
CANNOT RETAIN A LAWYER SHOULD BE ALLOWED TO
PROOCED PRO SE.
The first ground for defendants’ motion to dismiss is their contention that the
Plaintiff Russian America Inc. is a corporation and has to be represented by a
counsel. On March 30, 2020 this Court informed Plaintiffs “that a corporation
cannot appear in federal court except as represented by counsel.” (ECF No. 8);
accord Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 172 (2d Cir. 2001) (a
corporation only may appear in court with counsel and cannot be represented pro
se by its principal).

Corporations can be relieved of the duty to appear by attorney in appropriate
economic circumstances. Fraass Survival Sys. vy. Absentee Shawnee Economic
Dev. Auth., 817 F. Supp. 7(New York Southern District Court,1993). The court in
Fraass found that the tribe, like a corporation, could plead financial difficulty as
the reason for its desire to relieve counsel.

Similarly, in the instant case, the corporation Russian America Inc. is facing

 
 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 8 of 11

bankruptcy proceedings and retaining an attorney would be a heavy financial
burden for the corporation. Therefore, it is respectfully asking the Court to allow it

to proceed pro se.

IL, PLAINTIFFS CLAIMS FALL WITHIN THE EXCEPTION TO
THE CDA PROTECTION.

Defendant's motion to dismiss because of protection of CDA should also be
denied. The CDA immunizes internet platforms like Facebook against claims
seeking to hold them liable as the speaker or publisher of content ihat users post
on their platforms. However, Plaintiffs claim fall within the exception to the CDA
safe harbor set forth in § 230(e)(2), which states that “{nJothing in this section
shall be construed to limit or expand any law pertaining to intellectual property.”

The article in question, published on Defendant's platform contained a
photograph of the plaintiff, who has a copyright ownership, therefore it receives a
copyright protection, thus the Defendant published the article with the photo
without Plaintiffs consent and infringed its copyright.

Consequently, the defendant is not protected by the CDA.

Iu. SINCE THE LAST PUBLICATION THE TIME FOR THE
PURPOSES OF THE STATUTE OF LIMITATION MAY NOT
HAVE RUN AND THE PLAINTIFF'S CMAILS ARE NOT
TIME BARRED

The defendants' motion to dismiss on the basis of the claim having been

 
 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 9 of 11

brought untimely should be denied.

New York has adopted the single publication rule. Gregoire v. GP. Putnam's
Sons, 298 N.Y. 119 (1948). The single publication rule applies to the Intemet in
New York, with the statute of limitations running from the time the defamatory
content first appears online. "Republication" of the allegedly defamatory content
will restart the statute of limitations. Jd.

A "republication" occurs upon "a separate aggregate publication from the
original, on a different occasion, which is not merely 'a delayed circulation of the
original edition." Firth v. State, 775 N.E.2d 463, 466 (N.Y. 2002).

In the instant case the link to the defamatory article which was accessible at the
of the filing the complaint, is not available any longer.
https://m.facebook.com/permalink. php’?story_fbid=136513 0136951785 &id=1224
119004386233

It is not clear whether it was republished before it was removed from the
platform of the Defendant.

The New York Court of appeals has indicated that altering the allegedly
defamatory content may trigger republication. Firth v. State, 306 A.D.2d 666 (N.Y.
App. Div. 2003).

If it was republished or altered before the deletion, then the statue of limitation

has just began running and plaintiffs ‘claim is not time barred.

 
 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 10 of 11

Moreover, while the Copyright Act has a three-year statute of limitations,
most courts follow the “discovery rule,” pursuant to which “an infringement claim
does not ‘accrue’ until the copyright holder discovers, or with due diligence
should have discovered, the infringement.” Psihoyos v. John Wiley & Sons, Inc.,

748 F.3d 120, 124 (2d Cir. 2014) (quoting 17 U.S.C. § 507(b)).

In the instant case the defamatory article containing protected photo of the
Plaintiffs was published first time in 2018, therefore the plaintiffs are well within

the Statue of Limitation for a claim.

It is the defendant’s burden to prove whether the plaintiff knew or should
have known about the alleged infringement more than three years before it filed

suit. fe.

Therefore, defendant's motion to dismiss should be denied.
CONCLUSION
For the foregoing reasons the Court should deny defendant Facebook's motion to

dismiss.

DATED: New York, New York
September |, 2020
Respectfully submitted.

3 Yury Mosha
fo 414 Clawson Street

Mr / Staten Island, NY 10306

10

 

 

 
 

 

 

 

 

Case 1:20-cv-02608-JGK Document 42 Filed 10/27/20 Page 11 of 11

Tel: (646) 477-0500
Email: yurymosha@gmail.com
Pro Se Plaintiff

11

 

 
